DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 2, claim 1 recites the limitation "the other side of the shaft " in lines 6-7 and claim 2 recites the limitation "the center " in line 2. There is insufficient antecedent basis for these limitations in the claims. Claims 3-10 are further rejected for dependence upon a rejected claim. 
In re claim 1, claim 1 recites inter alia 
“a motor part having a shaft disposed along a central axis” in line 2;
“wherein the motor part includes a rotor fixed to the other side of the shaft in the axial direction” in lines 6-7; and 
“wherein the pump part includes a pump rotor attached to the shaft that protrudes from the motor part to one side in the axial direction” in lines 9-10. 
This being the case, the claim recites a shaft that extends from a motor part in an axial direction, and that the motor part includes a rotor attached to the other side (read opposite side) of the shaft in the axial direction. The claim further recites that the pump part includes a pump rotor attached to the shaft that protrudes from the motor part to one side in the axial direction”. This being the case, it is unclear where/how the pump rotor is attached to the shaft as claimed, because the shaft extends from the motor part (thus indicating that one end of the shaft is in the motor part) in an axial direction, and has a rotor (motor rotor) attached to the opposite end. This does not leave room to attach the pump rotor, since the shaft only has two (2) ends, one of which is in the motor part, and the other has the motor rotor. For examination purposes, the claim will be treated as such that the motor part includes the motor rotor, which is attached to one side of the shaft, and that the pump part includes a pump rotor, which is attached to an opposite side of the shaft from the motor part. Claims 3-10 are further rejected for dependence upon a rejected claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3-10 are objected to, pending the outstanding 35 U.S.C. 112 rejections recited above, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or reasonably teach in combination an electric oil pump system having the recited elements, including:
a plurality of heat dissipating fins that extend from the cylindrical part and radially outward from the motor part and extend from the cylindrical part in a circumferential direction of the cylindrical part, and 
a fin support that supports the plurality of heat dissipating fins, and  20
wherein the plurality of heat dissipating fins are disposed at intervals in the axial direction, and the fin support has an inter-fin through-hole between a pair of heat dissipating fins among the plurality of heat dissipating fins adjacent in the axial direction.

The closest prior art of record Shepherd et. al. (U.S. 20180179923) and Shimiizu et. al. (U.S. 20050211490), either alone, or in combination fail to show or reasonably teach the recited elements, and in particular, the fin support having an inter-fin through-hole between a pair of heat dissipating fins among the plurality of heat dissipating fins adjacent in the axial direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747